NO. 12-17-00268-CV

                               IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                            TYLER, TEXAS

MARY ELLEN DAVIS,                                         §    APPEAL FROM THE
APPELLANT

V.

MISTY DAVIS LANGFORD AND                                  §    COUNTY COURT AT LAW
BILLY RAY DAVIS, IN RE: ESTATE
OF JOHNNY RAY DAVIS,
DECEASED,
APPELLEES                                                 §    NACOGDOCHES COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
         Appellant, Mary Ellen Davis, and Appellees, Misty Davis Langford and Billy Ray Davis,
have filed a joint motion to abate this appeal. The motion states that the parties have reached an
agreement that resolves all issues subject to this appeal and they desire abatement to permit
proceedings in the trial court to effectuate the parties’ agreement. Accordingly, the joint motion
to abate is granted, and the appeal is abated. See TEX. R. APP. P. 42.1(a)(2)(C).
Opinion delivered November 30, 2017.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                                   (PUBLISH)
                                  COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                          JUDGMENT

                                       NOVEMBER 30, 2017


                                        NO. 12-17-00268-CV


                               MARY ELLEN DAVIS,
                                    Appellant
                                       V.
                  MISTY DAVIS LANGFORD AND BILLY RAY DAVIS,
                 IN RE: ESTATE OF JOHNNY RAY DAVIS, DECEASED,
                                    Appellees


                               Appeal from the County Court at Law
                     of Nacogdoches County, Texas (Tr.Ct.No. PB1712687)

                   THIS CAUSE came on to be heard on the joint motion of the Appellants and
Appellees to abate the appeal herein, and the same being considered, it is hereby ORDERED,
ADJUDGED and DECREED by this Court that the joint motion to abate be granted and the
appeal be abated, and that the decision be certified to the court below for observance.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.